IN THE SUPREME COURT OF THE STATE OF DELAWARE

Judgment Creditor Below,
Appellee.

LAWRENCE G. RYCKMAN §
§ No. 278, 2015
Judgment Debtor Below, §
Appellant, § Court Below - Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
ALBERTA SECURITIES § No. N13J-02847
COMMISSION, §
§
§
§

Submitted: November 4, 2015
Decided: November 5, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
M
This 5lh day of November 2015, the Court having considered this matter after
oral argument and on the briefs filed by the parties has determined that the ﬁnal
judgment of the Superior Court should be afﬁrmed on the basis of and for the reasons
assigned by the Superior Court in its opinion dated May 5, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: